By JUDGE THOMAS D. HORNE
This case came before the Court on the 14th day of December, 1988, upon the motion of the Defendant to admit him to bail pending appeal from his conviction of malicious wounding and use of a firearm while committing such crime. A motion to set aside the jury verdict has been denied, and a previous request to continue the Defendant on bond likewise denied. Although sentenced to the Department of Corrections, the Defendant is being held in the Loudoun County jail pending further order of the Court. The stay of delivery was entered in order that the Defendant might prepare to defend another charge pending against him in this Court which has now been dismissed. In addition, the Defendant is the subject of a civil action brought against him by his former wife arising out of the events giving rise to the instant criminal prosecution. Pending a review of this case on appeal, the Court found that the desire of the Defendant and his counsel that he be detained in the local jail in lieu of confinement in the penitentiary should be honored in order to properly prepare for his defense of the civil proceeding.
In considering the issue of bail pending appeal, the Court must give due consideration to various factors, including:
1. the nature and circumstances of the offense;
2. the fact of convictions;
*493. the amount of punishment assessed;
4. the Defendant’s employment status;
5. the Defendant’s record of escape; and
6. the Defendant’s propensity for violence. Commonwealth v. Smith, 230 Va. 354, 363 (1985).
In addition, the Court may consider other factors, such as:
7. the age and health of the Defendant;
8. the ties of the Defendant to the community;
9. the pendency of other charges against the Defendant; and
10. other factors relevant to whether the Defendant will appear when required to do so and whether the Defendant’s liberty represents an unreasonable danger to himself and other people. Dowell v. Commonwealth, 6 Va. App. 225, 229 (1988).
Peace of mind of the victim and well being of the Defendant are not sufficient, standing alone, to provide justification for the denial of bail. Dowell, supra, at 228.
This case was the subject to a jury trial. The ultimate determination of guilt or innocence was a jury issue. The Court believes there to have been no error in these proceedings mandating a new trial. After a consideration of all the evidence and an evaluation of the testimony of the witnesses, the jury concluded that the Defendant shot his wife in the head while she lay in her bed. The shot fired caused serious bodily injury. The jury fixed his punishment at a substantial period of confinement in the penitentiary. At the time of the events transpired, this Court had entered an order in the divorce proceeding which would have restrained the Defendant from any acts of violence toward his wife.
While the Court has given serious consideration to the plethora of character evidence in the case, the circumstances alluded to above dictate that bail be denied. However, the Defendant’s delivery to the Department will be stayed pending a resolution of the civil proceeding against him.